     CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 1 of 13




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

STEVEN TRAIL
                             Plaintiff,      Civil No. 20-1153 (JRT/KMM)
v.

3M COMPANY and AEARO
TECHNOLOGIES LLC,

                          Defendants.

KEVIN KANE
                             Plaintiff,      Civil No. 20-1157 (JRT/KMM)
v.

3M COMPANY and AEARO
TECHNOLOGIES LLC,

                          Defendants.

ROBERT TAYLOR
                             Plaintiff,      Civil No. 20-1161 (JRT/KMM)
v.

3M COMPANY and AEARO
TECHNOLOGIES LLC,

                          Defendants.

JEFF HALL
                             Plaintiff,      Civil No. 20-1166 (JRT/KMM)
v.

3M COMPANY and AEARO
TECHNOLOGIES LLC,
      CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 2 of 13




                              Defendants.

 VINCENT GONZALES
                                Plaintiff,         Civil No. 20-1171 (JRT/KMM)
 v.

 3M COMPANY and AEARO
 TECHNOLOGIES LLC,

                              Defendants.

 ANTHONY SKAALERUD
                                Plaintiff,         Civil No. 20-1175 (JRT/KMM)
 v.

 3M COMPANY and AEARO
 TECHNOLOGIES LLC,

                              Defendants.

        MEMORANDUM OPINION AND ORDER GRANTING OMNIBUS MOTION
                            FOR REMAND



       Daniel E. Gustafson, GUSTAFSON GLUEK PLLC, 120 South Sixth Street, Suite
       2600, Minneapolis, MN 55402, for plaintiffs

       Benjamin W. Hulse, BLACKWELL BURKE PA, 431 South Seventh Street, Suite
       2500, Minneapolis, MN 55415 for defendant 3M; and Faris A. Rashid,
       GREENE ESPEL PLLP, 222 South Ninth Street, Suite 2200, Minneapolis, MN
       55402, for defendant Aearo.


       Plaintiffs Trail, Kane, Taylor, Hall, Gonzales, and Skaalerud each purchased

commercially available Combat Arms Earplugs, Version 2 (“CAEv2”), designed and

manufactured by Defendant 3M Company (“3M”). Each alleges that he did not receive

                                             -2-
     CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 3 of 13




instructions on how to properly wear the earplugs and, as a result, that he suffers hearing

loss and developed tinnitus.

       Plaintiffs filed their actions in Minnesota state court, each alleging a single claim of

product liability: failure to warn. 3M removed these cases to federal court, asserting the

federal government contractor defense, and Plaintiffs have moved to remand. The

parties agreed that the Court’s recent opinion in Graves v. 3M Co., No. 19-3094

(JRT/KMM), 2020 WL 1333135, at *6 (D. Minn. Mar. 23, 2020) is controlling here. The

question before the Court is whether the factual allegations in these Complaints

materially differ from the allegations in Graves so as to compel a different result.

       Because Plaintiffs’ allegations do not transform a failure-to-warn claim into a

defective-design claim, there is no daylight between these Complaints and the allegations

in Graves. Accordingly, for the same reasons outlined in Graves, 3M cannot demonstrate

a “colorable” federal-contractor defense, even under a liberal construction of that

defense, because it cannot show that “the Government made me do it.” Accordingly, the

Court will grant Plaintiffs’ Omnibus Motion to Remand.


                                       BACKGROUND

I.     PLAINTIFFS

       Steven Trail used 3M’s Combat Arms earplugs in 2004 and 2005 while employed

as a firefighter with the company WagonHut. (ECF 20-1153, Compl., May 13, 2020,

Docket No. 2-1, at 5.) Trail alleges that he received no warning to fold back the third



                                             -3-
      CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 4 of 13




flange of the earplug, and as a result now suffers from tinnitus and hearing loss. (Id. at 5–

6.)

       Kevin Kane was a helicopter mechanic employed by L3 Vertex from 2005 to 2011.

(ECF 20-1157, Compl., May 13, 2020, Docket No. 1-1, at 8.) Taylor wore Combat Arms

earplugs through that period, and as a result was exposed to damaging, loud sounds. (Id.)

Taylor alleges that he did not receive instruction to fold back the third flange, and now

suffers from tinnitus and hearing loss. (Id. at 9.)

       Robert Taylor was a heavy machinery mechanic employed by AECOM who wore

the Combat Arms earplugs from 2009 to 2012. (ECF 20-1161, Compl., May 13, 2020,

Docket No. 1-1, at 8.) Plaintiff alleges that he did not receive proper instruction on the

modified technique for wearing the earplugs, and as a result suffers from hearing loss and

tinnitus caused by exposure to damaging, loud noises. (Id. at 9.)

       Jeff Hall worked in a molding impression facility from 2003 to 2008 where he used

the Combat Arms earplugs. (ECF 20-1166, Compl., May 13, 2020, Docket No. 1-1, at 8.)

Hall alleges that he received no instructions to fold the earplugs back using the modified

technique, and subsequently suffered tinnitus and hearing loss. (Id.)

       Vincent Gonzalez worked in a mine owned by James Hamilton, Inc. for most of

2003, where he wore a version of the dual-ended, Combat Arms earplugs. (ECF 20-1171,

Compl., May 13, 2020, Docket No. 1-1, at 8.) Plaintiff alleges that he did not receive




                                             -4-
      CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 5 of 13




instruction to fold back the third flange, and now suffers from tinnitus and hearing loss.

(Id. at 9.)

        Anthony Skaalerud was a boilermaker employed by Pacific Ship Repair. (ECF 20-

1175, Compl., May 13, 2020, Docket No. 1-1, at 8.) Skaalerud alleges that he wore Combat

Arms earplugs while performing his duties, received no instruction to fold the flaps back,

and as a result suffers from tinnitus and hearing loss. (Id. at 8–9.)

II.     COMPLAINTS

        All six Plaintiffs individually brought suit alleging that 3M failed to appropriately

instruct them on how to use 3M’s Combat Arms earplugs. 3M subsequently gave notice

of removal of these actions to federal court, arguing for federal jurisdiction under the

Federal Officer Removal Statute.

        As in Graves, Plaintiffs are civilian users of commercially available 3M earplugs.

Their Complaints are similar to the complaint in Graves, and they are very similar to each

other. Per 3M, the key difference in these cases is that Plaintiffs’ allegations directly

assert that the earplugs were “defective,” had a “dangerous design defect,” and that the

design defect was “imperceptible to the wearer.” 1 (See, e.g., ECF 20-1153, Compl. ¶¶ 1,

16, 17, 22, 28, 32, 44.) However, despite those allegations, none of Complaints allege a




1
 Plaintiffs’ complaints, while not identical, all contain similar language, and the citations
to the Trail Complaint are merely a reference.

                                             -5-
       CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 6 of 13




claim for defective design. Instead, each Complaint contains a single claim for failure to

warn.

III.    MULTIDISTRICT LITIGATION AND PROCEDURAL HISTORY

        This case is one of hundreds of lawsuits against 3M, alleging injury caused by the

CAEv2 earplugs. See In re 3M Combat Arms Earplug Prod. Liab. Litig., No. 3:19-md-2885,

2020 WL 365617, at *1 (N.D. Fla. Jan. 22, 2020). The lawsuits in federal court are

consolidated in a multidistrict litigation (MDL) in Florida. The parties agree that if the

Court denies the Motions to Remand, these cases will very likely be transferred to the

MDL.

        Plaintiffs each moved to have their cases remanded to state court, arguing that the

federal contractor defense that is the basis of 3M’s removal does not apply to these cases.

The parties have agreed that the relevant issue in each case is whether these cases can

be distinguished from Graves. For efficiency, the parties agreed to consolidated briefing

and, accordingly, the Court considers all six cases together.

                                       DISCUSSION


I.      REMAND AND THE FEDERAL OFFICERS REMOVAL STATUTE

        A complaint pleading only state-law claims may nonetheless be removed to federal

court under the Federal Officer Removal Statute. See 28 U.S.C. § 1442(a)(1). Relevant

here is the federal government contractor defense, which shields federal contractors by

preempting state tort liability for “design defects [and failure-to-warn claims] in military



                                            -6-
      CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 7 of 13




equipment . . . when (1) the United States approved reasonably precise specifications; (2)

the equipment conformed to those specifications; and (3) the supplier warned the United

States about the dangers in the use of the equipment.” Boyle v. United Techs. Corp. 487

U.S. 500, 512 (1988). “Stripped to its essentials, the military contractor’s defense under

Boyle is to claim, ‘The Government made me do it.’” In re Joint E. & S. Dist. N.Y. Asbestos

Litig., 897 F.2d 626, 632 (2nd Cir. 1990).

       The party seeking removal to federal court bears the burden of demonstrating that

removal was proper, even under the Federal Officer Removal Statute. Bor-Son Bldg. Corp.

v. Heller, 572 F.2d 174, 181 n.13 (8th Cir. 1978). Similarly, all doubts about federal

jurisdiction must be resolved in favor of remand. Dahl v. R.J. Reynolds Tobacco Co.,

478 F.3d 965, 968 (8th Cir.2007) (internal quotation omitted).


II.    GRAVES AND MDL LITIGATION

       Unlike all other cases considered by the MDL panel, Graves alleged only a state

failure-to-warn claim. The MDL court had previously found that defective-design claims

were covered by the federal contractor defense, because the Government was

sufficiently involved in the design of the product. In re 3M Combat Arms, 2020 WL

365617, at *1–2. The MDL court also found that defective-design claims, paired with

failure-to-warn claims, even for civilian users, were covered by the federal-contractor

defense. Id.; see also Graves, 2020 WL 1333135, at *2. However, the MDL court had not




                                             -7-
       CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 8 of 13




(and to date, has not) considered any cases where a civilian plaintiff does not make a

defective-design claim, but instead seeks relief only for failure to warn.

        In Graves, the Court found that 3M failed to demonstrate that the Government

had any control over the commercial earplug warning label, and that 3M made no

“showing that it could not comply with both its governmental requirements (if there were

any at all) and Minnesota state law.” Graves, 2020 WL 1333135, at *6. 3M demonstrated

that it had voluntarily sought government advice on the commercial warnings but failed

to make any showing of governmental requirements regarding warnings. Id. at *5–6. In

short, the Court concluded that 3M failed to show that the “Government made me do it”

when it came to their failure to warn Graves of the faulty earplugs. Id.

III.    ISSUE PRECLUSION

        3M argues that the present cases differ enough from Graves that their

jurisdictional argument should not be precluded.

        Issue preclusion can be appropriate when (1) the same party was in the original

lawsuit, (2), the issue is the same as in the original lawsuit, (3) the issue was actually

litigated, (4) there was a final judgment and (5) the issue was essential to the original

judgment. See Robinette v. Jones, 476 F.3d 585, 589 (8th Cir. 2007). The Court has “broad

discretion” to determine whether offensive issue preclusion or collateral estoppel should

be applied. Parklane Hosiery Co. v. Shore, 439 U.S. 322, 331 (1979). For instance, the

court should not allow offensive collateral estoppel where it would be unfair to a

defendant, such as where the defendant had little incentive to defend in the first suit, or

                                            -8-
     CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 9 of 13




where the second action affords the defendant different procedural opportunities

unavailable in the first action. Id. at 330–31.

       3M argues that preclusion is inappropriate for two reasons: that the issues are not

identical and that it would be inconsistent with a previous judgment in its favor.

          A. Design Defects

       First, 3M argues that the issue is not identical to that litigated in Graves, because

here the Plaintiffs have more directly discussed “design defects” in their Complaints.

       3M is correct that allegations in Plaintiffs’ Complaints do use the phrase “design

defect” and otherwise discuss the design of the earplugs; however, the phrasing in the

allegations is not sufficient to distinguish these cases from Graves.          Although the

Complaints are not identical to the complaint in Graves, the issue is identical—whether

3M may claim the federal contractor defense against a civilian plaintiff alleging only a

failure-to-warn claim. That issue was resolved conclusively in Graves, and it is the specific

issue, not the particular allegations in Plaintiffs’ Complaints, that is precluded here.

       3M frames the question differently and argues that Plaintiffs are attempting to

litigate defective-design claims designed as failure-to-warn claims, and that the Court did

not address that particular strategy in Graves. 2 See Stephens v. Jessup, 793 F.3d 941, 944




2
 The Court notes that although 3M now argues that, unlike the present Plaintiffs, Graves
did not involve defective design claims disguised as failure-to-warn claims, in fact 3M
made the same argument about Graves at the time. See ECF 19-3094 Mot. in Opp’n to
                                                             (footnote continued on next page)

                                             -9-
    CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 10 of 13




(8th Cir. 2015) (denying preclusion because it was unclear that the issue in question was

actually litigated.)

       In Minnesota, failure-to-warn claims are distinct from design-defect claims.

Compare Tuttle v. Lorillard Tobacco Co., 377 F.3d 917, 924 (8th Cir. 2004) (failure-to-warn

claims require that “(1) the defendants had reason to know of the dangers of using the

product; (2) ‘the warnings fell short of those reasonably required,’ breaching the duty of

care; and (3) the lack of an adequate warning caused the plaintiff's injuries.” with

Thompson v. Hirano Tecseed Co., 456 F.3d 805, 809 (8th Cir. 2006) (defective design claims

require that the product “was in a defective condition unreasonably dangerous for its

intended use,” that “the defect existed when” the product left the maker’s control, and

that “the defect proximately caused [the] injury.)

       The claims require different elements, and cannot readily be substituted one for

another. Merely alleging that a product was defectively designed does not create an

accompanying cause of action. Nor is defective design a required element of a failure-to-

warn claim. Thus while 3M remains fully eligible to say “the Government made me do it”

as regards the design of the product, such a defense remains unavailable here, where the




Remand at 16, Feb. 4, 2020, Docket No. 45 (including a section heading titled “Plaintiff’s
Claim Is A Dressed-Up Product Defect Claim.”)




                                           -10-
    CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 11 of 13




design itself is not the issue, but instead only the adequacy of the commercially available

product’s warning.

          B. Inconsistency

       3M also argues that issue preclusion is inappropriate because it would be

inconsistent with previous judgments in favor of defendant.           Issue preclusion is

inappropriate when “the judgment relied upon as a basis for the estoppel is itself

inconsistent with one or more previous judgments in favor of the defendant.” Parklane

Hosiery, 439 U.S. at 330 (footnote omitted).

      3M points to two cases with similar allegations, in each of which the MDL court

denied a Motion to Remand: Pate v. 3M Co., No. 19-793(JRT/KMM) and Denman v. 3M

Co., No. 19-921 (NEB/SER). While the complaints in these cases have similar allegations

to the Complaints at issue here, 3M appears to willfully ignore the key difference between

Pate and Denman and the current cases. In those cases, as in many others already

decided by the MDL Court, plaintiffs brought both failure-to-warn and defective-design

claims. There is no question that there is federal jurisdiction over 3M earplug cases

involving “design defect claims, or failure-to-warn claims paired with design defect

claims.” Graves, 2020 WL 1333135, at *2. However, as in Graves, design-defect claims

are not made here. Id. at *5, n.7. Accordingly, there are no inconsistent judgments in

favor of 3M, and no bar to issue preclusion.




                                           -11-
    CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 12 of 13




                                        CONCLUSION

      Because Plaintiffs’ allegations involving a defective design do not transform a

failure-to-warn claim into a defective-design claim, the reasoning articulated in Graves

applies equally to these cases.       Nor is there any reason why issue preclusion is

inappropriate here. Accordingly, the Court finds that 3M is precluded from asserting

jurisdiction, and the Court will grant Plaintiffs’ Omnibus Motion to Remand for the same

reasons outlined in Graves – namely, that 3M cannot show that “the Government made

me do it.”

                                           ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that Plaintiffs’ Motions to Remand:

             a. Trail, ECF 20-1153, Docket No. 13;

             b. Kane, ECF 20-1157, Docket No. 10;

             c. Taylor, ECF 20-1161, Docket No. 10;

             d. Hall, ECF 20-1166, Docket No. 9;

             e. Gonzales, ECF 20-1171, Docket No. 9; and

             f. Skaalerud, ECF 20-1175, Docket No. 10

are GRANTED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.




                                            -12-
    CASE 0:20-cv-01161-JRT-KMM Document 22 Filed 07/22/20 Page 13 of 13




DATED: July 21, 2020                      ______                     ______
at Minneapolis, Minnesota.                       JOHN R. TUNHEIM
                                                     Chief Judge
                                             United States District Court




                                   -13-
